No. 14641
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1979


HAROLD J. McCLANATHAN,
                                           Claimant and Appellant,


ED SMITH, Employer,
         and
STATE COMPENSATION INSURANCE FUND,
                                           Defendant and Respondent.


Appeal from:            Workers' Compensation Court
                        Honorable William E. Hunt, Judge presiding.
Counsel of Record:
         For Appellant:
               Kelly and Foley, Billings, Montana
               William Kelly argued, Billings, Montana
         For Respondent:
               Tim Reardon argued, Helena, Montana

         For Amicus Curiae:
               Stephen Williams, Butte, Montana
               Marra, Wenz, Iwen and Johnson, Great Falls, Montana
               Gene A. PicotFe, Clancy, Montana      ,
                -   ,
                    r
                          ,   -I   )   .   ,    '   I,
                                                         ,    ,
                                                                  -
                                                                      ,   &




                                                    Submitted:                November 5, 1979
                                                             Decided:         JAN 2 3   1c
                                                                                         -Q 4

Filed:   JR 2
         A              I1-,*f7
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.


        c his is a cross-appeal on a petition for an emergency
hearing concerning appellant's termination of disability

benefits under the Workers' Compensation Act.     From an order

of the Workers' Compensation Court in which disability
benefits for appellant were partially reinstated, both

parties appeal.    Amicus curiae briefs were filed by Gene A.
Picotte, Alaska Pacific Assurance Company, Industrial Indem-

nity Company, and Anaconda Copper Company.
        Respondent is the State Compensation Insurance Fund, an
insurance carrier under the Workers' Compensation Act.

Appellant is a former painter who was severely injured in an
industrial accident on February 26, 1974.     Appellant's

employer carried workers' compensation insurance with respon-

dent.    The accident occurred when a scaffold collapsed
beneath appellant, and appellant fell a distance of approximately
15 to 20 feet, landing on his head.     As a result of the
accident, appellant sustained permanent brain damage and was

unable to resume work as a painter.
     At the time of the accident, appellant was married and

had two dependents.    Since that time appellant has become
divorced.    He now lives in Kentucky, and his ex-wife and
minor children live in Maryland.
     Shortly after appellant's accident, appellant applied
for and received Social Security disability benefits from
the Federal Social Security ~dministration for himself and
his dependents.    Appellant's injuries were also deemed
compensable under the Montana Workers' compensation Act.
The benefits under the state Act, however, were terminated

by respondent pursuant to section 92-702.1, RCM (1947).
T h a t s t a t u t e p r o v i d e d t h a t , where a c l a i m a i n t s i m u l t a n e o u s l y
r e c e i v e d d i s a b i l i t y b e n e f i t s under t h e state workers'                corn-
p e n s a t i o n f u n d and t h e S o c i a l S e c u r i t y A c t , weekly b e n e f i t s

from t h e s t a t e fund would b e r e d u c e d by a n amount e q u a l t o

t h e weekly b e n e f i t s r e c e i v e d u n d e r t h e f e d e r a l s y s t e m .          In

a p p e l l a n t ' s case, t h e o f f s e t amounted t o 100 p e r c e n t o f t h e

f u n d s h e was e l i g i b l e t o r e c e i v e u n d e r t h e S t a t e Act.

S e c t i o n 92-702.1,        RCM (1947) h a s s i n c e been amended                     (now

s e c t i o n 39-71-702,         MCA)     t o provide t h a t b e n e f i t s received

u n d e r t h e s t a t e A c t s h a l l b e r e d u c e d by 50 p e r c e n t o f t h e

b e n e f i t s received under t h e S o c i a l S e c u r i t y A c t .

        Appellant p r o t e s t e d t h e termination of h i s workers'

c o m p e n s a t i o n b e n e f i t s by a p e t i t i o n f i l e d i n t h e Workers'

Compensation C o u r t .             On November 4 , 1977, a h e a r i n g was h e l d

on a p p e l l a n t ' s c o n t e n t i o n s c o n c e r n i n g t h e r i g h t t o a d d i t i o n a l

compensation.             The c o u r t t o o k t h e m a t t e r u n d e r c o n s i d e r a t i o n

and b r i e f s w e r e f i l e d by b o t h p a r t i e s .         On J u l y 21, 1978,

t h e c o u r t i s s u e d f i n d i n g s o f f a c t s , c o n c l u s i o n s o f l a w , and

a judgment c o n c e r n i n g t h e matter.                 The c o u r t h e l d t h a t t h e

1 0 0 p e r c e n t o f f s e t s t a t u t e , which was i n e f f e c t a t t h e t i m e

of t h e i n j u r y , w a s u n c o n s t i t u t i o n a l .    The c o u r t t h e n a p p l i e d

t h e 50 p e r c e n t o f f s e t s t a t u t e t o t h e m a t t e r .
        A p p e l l a n t made a n a p p l i c a t i o n f o r r e h e a r i n g o f t h e

matter, b u t t h e c o u r t denied t h e request except f o r a g r a n t

o f a t t o r n e y f e e s made by o r d e r o f December 1 9 , 1978.                       On

D e c e m b e r 26,    1978, a p p e l l a n t a p p e a l e d , and on J a n u a r y 2,

1979, r e s p o n d e n t c r o s s - a p p e a l e d .

        Several issues a r e raised f o r our consideration:

        1.     I s M o n t a n a ' s o f f s e t s t a t u t e , s e c t i o n 39-71-702,          MCA

( f o r m e r l y s e c t i o n 92-702.1,        RCM ( 1 9 4 7 ) ) , i n e f f e c t i v e b e c a u s e

i t o n l y r e f e r s t o a f e d e r a l s t a t u t e which d o e s n o t p r o v i d e
f o r d i s a b i l i t y i n s u r a n c e b e n e f i t s and which h a s been r e p e a l e d ?

         2.     Should Montana's o f f s e t s t a t u t e be d e c l a r e d n u l l

and v o i d b e c a u s e i t c o n f l i c t s w i t h t h e l e g i t i m a t e p u r p o s e s

o f t h e f e d e r a l government?

         3.    Is Montana's o f f s e t s t a t u t e an u n c o n s i t u t i o n a l

d e n i a l o f e q u a l p r o t e c t i o n b e c a u s e c l a i m a n t s w i t h depen-

d e n t s , such as a p p e l l a n t , r e c e i v e less b e n e f i t s than s i m i l a r -

l y s i t u a t e d claimants without dependents?

        4.     Is Montana's o f f s e t s t a t u t e u n c o n s t i t u t i o n a l because

it d i s c r i m i n a t e s a g a i n s t a p p e l l a n t on t h e b a s i s o f h i s

s o c i a l c o n d i t i o n a s a permanent and t o t a l l y d i s a b l e d p e r s o n ?

        5.     Does M o n t a n a ' s o f f s e t s t a t u t e v i o l a t e f e d e r a l and

s t a t e c o n s t i t u t i o n a l p r o h i b i t i o n s a g a i n s t ex p o s t f a c t o

laws?

        Respondent r a i s e s t h e f o l l o w i n g i s s u e a s a c r o s s -

appeal:          Is M o n t a n a ' s f o r m e r o f f s e t s t a t u t e , s e c t i o n 92-

702.1, RCM ( 1 9 4 7 ) , c o n s t i t u t i o n a l l y v a l i d and e n f o r c e a b l e ?

On t h i s a p p e a l w e a r e p r e s e n t e d w i t h d e t e r m i n i n g t h e v a l i d i t y

and e n f o r c e a b i l i t y o f two s t a t u t e s .       The f i r s t i s M o n t a n a ' s

f o r m e r o f f s e t s t a t u t e , s e c t i o n 92-702.1,        RCM ( 1 9 4 7 ) , which

p r o v i d e d f o r a 1 0 0 % o f f s e t o f S o c i a l S e c u r i t y b e n e f i t s and

which was i n e f f e c t a t t h e t i m e o f a p p e l l a n t ' s i n j u r y .                The

second i s M o n t a n a ' s p r e s e n t o f f s e t s t a t u t e , s e c t i o n 39-71-

702, MCA, which p r o v i d e s f o r a 50% o f f s e t o f S o c i a l S e c u r i t y

benefits.         Those s t a t u t e s s t a t e :

        " I n c a s e s where i t i s d e t e r m i n e d t h a t p e r i o d i c
        b e n e f i t s g r a n t e d by t h e S o c i a l S e c u r i t y A c t ,
        42 U.S.C. 301 ( 1 9 3 5 ) , a r e p a y a b l e b e c a u s e o f
        t h e i n j u r y , t h e weekly b e n e f i t s p a y a b l e u n d e r
        t h i s s e c t i o n s h a l l b e r e d u c e d by t h e amount o f
        f e d e r a l p e r i o d i c b e n e f i t s f o r s u c h week."
        S e c t i o n 97-702.1, RCM ( 1 9 4 7 ) .
         " I n c a s e s where i t i s d e t e r m i n e d t h a t p e r i o d i c
         b e n e f i t s g r a n t e d by t h e S o c i a l S e c u r i t y A c t ,
         42 U.S.C. 301 ( 1 9 3 5 ) , a r e p a y a b l e b e c a u s e o f
         t h e i n j u r y , t h e weekly b e n e f i t s p a y a b l e u n d e r
         t h i s s e c t i o n a r e r e d u c e d , b u t n o t below z e r o ,
         by a n amount e q u a l , a s n e a r l y a s p r a c t i c a l ,
         t o one-naif o f t h e f e d e r a l p e r i o d i c bene-
         f i t s f o r s u c h week."          S e c t i o n 39-71-702, MCA.

         The f i r s t i s s u e i n t h i s case c o n c e r n s w h e t h e r M o n t a n a ' s

o f f s e t s t a t u t e , s e c t i o n 39-71-702,      MCA,     is ineffective

b e c a u s e i t makes s p e c i f i c r e f e r e n c e t o o n l y o n e p a r t i c u l a r

s u b c h a p t e r o f t h e S o c i a l S e c u r i t y A c t , s e c t i o n 301.    That

s e c t i o n d e a l s w i t h o l d a g e and m e d i c a l a s s i s t a n c e b e n e f i t s

and h a s been r e p e a l e d .         Appellant maintains t h a t the s p e c i f i c

r e f e r e n c e t o s e c t i o n 301 i n d i c a t e s t h a t t h e s t a t u t e i s

l i m i t e d e x c l u s i v e l y i n i t s a p p l i c a t i o n t o s e c t i o n 301 and

does n o t a p p l y t o any o t h e r subchapters of t h e S o c i a l Secur-

i t y Act.       Because s e c t i o n 301 h a s been r e p e 3 i e d , a p p e l l a n t

contends t h a t t h e s t a t u t e i s thereby rendered i n e f f e c t i v e .

Appellant f u r t h e r submits t h a t t h e s t a t u t e cannot apply

b e c a u s e s e c t i o n 301 d e a l s w i t h b e n e f i t s d i f f e r e n t from t h o s e

r e c e i v e d by a p p e l l a n t .   Appellant's benefits a r e d i s a b i l i t y

b e n e f i t s , which a r e s e t f o r t h i n s e c t i o n s 401 t h r o u g h 434 o f

the Socia1,Security Act.

        Respondent a r g u e s t h a t t h e s t a t u t e i s e f f e c t i v e and

t h a t such l i m i t e d a p p l i c a t i o n i s n o t proper.          Respondent

submits t h a t t h e l e g i s l a t u r e , i n adopting t h e s t a t u t e ,

intended t o incorporate a l l of t h e r e l e v a n t subchapters of

t h e S o c i a l S e c u r i t y A c t i n t o t h e s t a t u t e and m e r e l y r e f e r r e d

t o s e c t i o n 301 f o r p u r p o s e s o f c o n v e n i e n c e s i n c e i t was t h e

beginning subchapter of t h e A c t .

        I n r e s o l v i n g t h i s i s s u e , w e are f a c e d w i t h c o n s t r u i n g

t h e s t a t u t e . I n t h i s connection, we note s e v e r a l w e l l -

established principles of construction.                             F i r s t , provisions
of t h e Workers' Compensation A c t a r e t o b e l i b e r a l l y con-

strued.        S e c t i o n 39-71-104,        MCA.      Second, where t h e r e i s

d o u b t a b o u t t h e meaning o f a p h r a s e i n a s t a t u t e , t h e s t a t u t e

i s t o b e c o n s t r u e d i n i t s e n t i r e t y and t h e p h r a s e must b e

g i v e n a r e a s o n a b l e c o n s t r u c t i o n which w i l l e n a b l e it t o b e

harmonized w i t h t h e e n t i r e s t a t u t e .          Dean v . B r a n d j o r d

 ( 1 9 3 9 ) , 1 0 8 Mont. 447, 457, 92 P.2d 273, 277.                         Third, s t a t u -

t o r y c o n s t r u c t i o n s h o u l d n o t l e a d t o a b s u r d r e s u l t s where

reasonable c o n s t r u c t i o n w i l l avoid it.               Keller v . Smith

( 1 9 7 6 ) , 1 7 0 Mont. 399, 407, 553 P.2d 1002, 1007. F i n a l l y ,

where a s t a t u t e i s ambiguous, t h e i n t e n t i o n o f t h e l e g i s -

l a t u r e is the controlling consideration.                          S e c u r i t y Bank v .

Connors ( 1 9 7 6 ) , 170 Mont.             59, 66, 550 P.2d 1 3 1 3 , 1317.

        W e f i n d t h a t t h e o f f s e t s t a t u t e h e r e i s ambiguous and

t h a t i t was t h e i n t e n t i o n o f t h e l e g i s l a t u r e t o i n c o r p o r a t e

a l l of t h e r e l e v a n t subchapters of t h e S o c i a l S e c u r i t y A c t

into the statute.                While i t i s t r u e t h a t t h e s t a t u t e o n l y

s p e c i f i c a l l y r e f e r s t o s e c t i o n 301, i t i s a l s o t r u e t h a t t h e

s t a t u t e d e s c r i b e s o t h e r p a r t s of t h e S o c i a l S e c u r i t y A c t i n

more g e n e r a l t e r m s .      The s t a t u t e r e f e r s t o t h e " S o c i a l

S e c u r i t y A c t " and " b e n e f i t s p a y a b l e b e c a u s e o f t h e i n j u r y . "

The i n f e r e n c e t o be made i s t h a t t h e s t a t u t e c o v e r s more

t h a n s i m p l y s e c t i o n 301 o f t h e S o c i a l S e c u r i t y A c t .         That

t h i s i s t h e i n t e n t i o n of t h e l e g i s l a t u r e i s f u r t h e r confirmed

by t h e l a n g u a g e o f t h e f o r e r u n n e r o f t h e o f f s e t s t a t u t e ,

which d e s c r i b e s t h e S o c i a l S e c u r i t y A c t i n t e r m s o f i t s

subchapters.           I n 1971, s e c t i o n 92-701,           RCM ( 1 9 4 7 ) , s t a t e d :

        " I n c a s e s where i t i s d e t e r m i n e d t h a t p e r i o d i c
        d i s a b i l i t y b e n e f i t s g r a n t e d by t h e f e d e r a l , old
        a g e , s u r v i v o r s , and d i s a b i l i t y i n s u r a n c e a c t a r e
        p a y a b l e o n a c c o u n t o f s u c h i n j u r y , t h e weekly
        b e n e f i t s payable pursuant t o t h i s s e c t i o n s h a l l
        b e r e d u c e d , b u t n o t below z e r o , by a n amount
        e q u a l , a s n e a r l y a s p r a c t i c a l , t o one-half of
        s u c h f e d e r a l p e r i o d i c b e n e f i t s f o r s u c h week."
        (Emphasis added. )
         ~ i m i t i n gt h e s t a t u t e , a s a p p e l l a n t s u g g e s t s , would l e a d
t o a v e r y n a r r o w i n t e r p r e t a t i o n and d e f e a t i t s meaning and

purpose.          I t would c r e a t e a n a b s u r d r e s u l t where a r e a s o n a b l e

c o n s t r u c t i o n would a v o i d i t .        F i n a l l y , i t would r u n c o n t r a r y
t o t h e l e g i s l a t i v e mandate t h a t p r o v i s i o n s o f t h e Workers'

Compensation A c t be l i b e r a l l y c o n s t r u e d .

        We find, therefore,                 that the offset statute is effective

and t h a t , d e s p i t e t h e r e p e a l o f s e c t i o n 301, f e d e r a l d i s -

a b i l i t y i n s u r a n c e b e n e f i t s a r e covered under t h e s t a t u t e .

        The s e c o n d i s s u e r a i s e d by a p p e l l a n t i n v o l v e s d e t e r m i n i n g

whether Montana's o f f s e t s t a t u t e c o n f l i c t s w i t h t h e l e g i t i m a t e

p u r p o s e s o f t h e f e d e r a l government and w h e t h e r , upon t h e

b a s i s o f t h e Supremacy C l a u s e o f t h e U n i t e d S t a t e s C o n s t i t u -

t i o n , t h e s t a t u t e s h o u l d b e d e c l a r e d n u l l and v o i d .

        A p p e l l a n t m a i n t a i n s t h a t Montana's o f f s e t s t a t u t e

c o n f l i c t s w i t h f e d e r a l law i n t h a t t h e o f f s e t d e p r i v e s a

c l a i m a n t o f a s u b s t a n t i a l p o r t i o n of c o s t - o f - l i v i n g   increases

p r o v i d e d by t h e S o c i a l S e c u r i t y A c t .      Respondent c o n t e n d s

t h a t t h e o f f s e t s t a t u t e d o e s n o t c o n f l i c t w i t h f e d e r a l law

                                                                 6
b e c a u s e C o n g r e s s , i n e n a c t i n g s e c t i o n 42 ~ . ~ . ~ . : 4 2 4 ? d ) ,

s p e c i f i c a l l y authorized states t o pass such o f f s e t s t a t u t e s .

        W e f i n d , however,          t h a t Montana's o f f s e t s t a t u t e s h o u l d

n o t be a p p l i e d t o t h a t p o r t i o n o f a p p e l l a n t ' s s o c i a l s e c u r i t y

benefits a t t r i b u t a b l e t o cost-of-living                   i n c r e a s e s a l l o w e d by

t h e f e d e r a l government.            The r e a s o n f o r o u r h o l d i n g i s found

i n the federal statutes.

        Cost-of-living             increases i n social security benefits o r

d i s a b i l i t y b e n e f i t s come a b o u t by v i r t u e o f P u b l i c Law 92-

336, 86 S t a t . 406, 412 ( e n a c t e d i n 1 9 7 3 ) and amendments

t h e r e t o s i n c e ( 4 2 U.S.C.        4 1 5 ( i ) ( l ) , e t seq.).        under t h e s e

s t a t u t o r y p r o v i s i o n s , t h e f e d e r a l government computes from
year to year increases, if any, in the Consumer Price Index

and if the increase exceeds 3%, the primary benefits to
which an individual is entitled are increased accordingly.

It is important to note that such cost-of-living increases
occur under 42 U.S.C.   5415.

     The federal law also provides in 42 U.S.C. 5424,that
where an individual receives disability benefits under the
Social Security program, and provides payments for such
disability under a Workers' Compensation program, his disa-
bility benefits may be reduced so his total benefits amount

to 80% of his "average current earnings" under the Social
Security Act.   The same section also provides however, that
the federal government will not offset Workers' Compensation

benefits in these circumstances:
     " (d) The reduction of benefits required by
     this section shall not be made if the workmen's
     compensation law or plan under which a periodic
     benefit is payable provides for reduction there-
     of when anyone is entitled to benefits under
     this subchapter on the basis of the wages and
     self-employment income of an individual entitled
     to benefits under section 423 of this title."
     Therefore, if Montana does not act to offset Workers'

Compensation benefits in such cases, the federal act will
control.   The disabled person will have reduced benefits in

any event.   However, it is not equitable or necessary that
the State reduce his benefits based on cost-of-living increases

granted under the federal act.   This is recognized, I think,
in the provisions of 42 U.S.C.   §424(d) quoted above, which
refers to "benefits under section 423 of this title."
     The benefits to which appellant is entitled under 42
U.S.C. 5423 are disability benefits, not cost-of-living
benefits, and are defined as "equal to his primary insurance
amount for such month" calieulated as though he had attained
age 62.         I t i s e v i d e n t t h a t t h e p r o v i s i o n s of 42 U.S.C.

 §424.(d) a l l o w i n g t h e s t a t e s t o p r o v i d e an o f f s e t c o n t e m p l a t e
o n l y t h e b e n e f i t s r e c o v e r a b l e under 4 2 U.S.C.           5423, r e l a t i n g

t o t h e i n d i v i d u a l ' s primary insurance b e n e f i t s .               Therefore,
we h o l d t h a t t h e s t a t e o f f s e t may n o t be used t o r e d u c e t h e

b e n e f i t s a c c r u i n g t o t h e a p p e l l a n t under t h e c o s t - o f - l i v i n g

i n c r e a s e s p r o v i d e d i n 4 2 U.S.C.       S415.

        A s t o t h e i s s u e r a i s e d on c r o s s - a p p e a l ,     however, we

f i n d t h a t Montana's former o f f s e t s t a t u t e , s e c t i o n 92-702.1,

RCM ( 1 9 4 7 ) , which p r o v i d e d f o r a 100% o f f s e t of S o c i a l

Security b e n e f i t s , i s c o n s t i t u t i o n a l l y unenforceable.                 The

s t a t u t e i s i n t o t a l opposition t o federal l e g i s l a t i o n , i n

t h a t i t d e p r i v e s a c l a i m a n t of b e n e f i t s p r o v i d e d by S o c i a l

S e c u r i t y l e g i s l a t i o n , and i t d o e s n o t g i v e a l i b e r a l con-

s t r u c t i o n t o t h e Workers' Compensation Act s o t h a t i t s

humane p u r p o s e s may be g i v e n e f f e c t .

        A p p e l l a n t ' s t h i r d i s s u e r a i s e s t h e q u e s t i o n of whether

t h e Montana o f f s e t s t a t u t e i s a n u n c o n s t i t u t i o n a l d e n i a l of

equal protection.               A p p e l l a n t s u b m i t s t h a t t h e s t a t u t e pro-

v i d e s f o r d i f f e r e n t t r e a t m e n t of c l a s s e s w i t h o u t a r a t i o n a l

basis.       Appellant argues t h a t a claimant with dependents,

f o r example, r e c e i v e s less b e n e f i t s under t h e Montana o f f s e t

p r o v i s i o n t h a n a s i m i l a r l y s i t u a t e d c l a i m a n t w i t h o u t depen-

dents.       Respondent c o n t e n d s t h a t t h e r e i s no d e n i a l of e q u a l

p r o t e c t i o n , s i n c e t h e d i f f e r e n c e i n treatment i s supported

by a r a t i o n a l b a s i s .     Respondent s t a t e s t h a t t h e l e g i s l a t u r e ,

within its prerogative, drafted the legislation t o benefit

t h e employer and a v o i d a d u p l i c a t i o n of b e n e f i t s .

        Montana's o f f s e t s t a t u t e d o e s i n d e e d p r o v i d e f o r a

d i f f e r e n c e i n t r e a t m e n t w i t h r e s p e c t t o d i f f e r e n t c l a s s e s of

persons.        A c l a i m a n t w i t h two d e p e n d e n t s , s u c h a s a p p e l l a n t ,
f o r example, r e c e i v e s less i n d i v i d u a l b e n e f i t s t h a n a s i m i -

l a r l y s i t u a t e d claimant without dependents.                        The c l a i m a n t

w i t h two d e p e n d e n t s , however, r e c e i v e s a p p r o x i m a t e l y $130

more t o t a l b e n e f i t s t h a n h i s c o u n t e r p a r t .       I l l u s t r a t i v e of

t h i s d i f f e r e n c e i n treatment a r e the following figures:

        C l a i m a n t w/two d e p e n d e n t s           C l a i m a n t w/no d e p e n d e n t s :

         Social Security Benefits:
            Claimant:       318.20
            2 Dependents:   262.60
          Total Benefits    580.80

        Workers' Compensation B e n e f i t s :
          Before O f f s e t 440.00                                                    440.00
          Offset             292.40                                                    159.10
          After Offset       147.60                                                    280.90

        Total Benefits                     728.40
        Benefits t o
             claimant                      465.80

        I n o u r a n a l y s i s o f t h i s i s s u e , w e must b e g i n w i t h t h e

p r o p o s i t i o n t h a t , i n challenges of c o n s t i t u t i o n a l i t y , a

s t a t u t e i s g i v e n a s t r o n g presumption of c o n s t i t u t i o n a l

validity.          S t a t e e x r e l . Hammond v . Hager ( 1 9 7 2 ) , 160 Mont.



        "We commence i n q u i r y i n t o t h e c o n s t i t u t i o n a l
        question with the well-settled r u l e t h a t
        when t h e c o n s t i t u t i o n a l i t y o f a s t a t u t e i s
        u n d e r s c r u t i n y , t h e s t a t u t e i s presumed t o
        b e c o n s t i t u t i o n a l and t h a t t h e p a r t y a t t a c k -
        i n g i t h a s t h e burden o f p r o v i n g i t s i n v a l i d -
        ity.        [ C i t a t i o n s omitted.]       T h i s presumption
        of v a l i d i t y a p p l i e s t o a l l l e g i s l a t i v e enact-
        ments and i t i s t h e d u t y o f t h e C o u r t t o
        r e s o l v e a l l conceivable doubts i n favor of
        v a l i d i t y whenever p o s s i b l e .        [Citations omitted.]"
        Reeves v. I l l e E l e c t r i c Co. ( 1 9 7 6 ) , 170 Mont. 1 0 4 ,
        1 0 9 , 551 P.2d 647, 650.

        The t e s t i n e q u a l p r o t e c t i o n c h a l l e n g e s i s w h e t h e r t h e

c l a s s i f i c a t i o n i s s u p p o r t e d by a r a t i o n a l b a s i s .    Richardson

v. B e l c h e r ( 1 9 7 1 ) , 404 U.S.         78, 92 S.Ct.           254, 30 L.Ed.2d

231; Dandridge v . W i l l i a m s           ( 1 9 7 0 ) , 397 U.S.       471, 90 S . C t .

1153, 25 L.Ed.2d             491.      I n S t a t e v . J a c k ( 1 9 7 5 ) , 167 Mont.

456, 461, 539 P.2d 726, 729, t h i s C o u r t s t a t e d :
     "Where the challenge extends to the more general
     legislative classifications, the judicial inquiry
     must be limited to determining whether the dis-
     tinction is justified by a rational basis. Stated
     another way, we can determine only whether the law
     has a sufficiently reasonable relation to a proper
     legislative purpose so as not to be deemed arbi-
     trary. [Citations omitted.] In connection with
     this standard, a classification having some rea-
     sonable basis does not deny equal protection
     merely because it is n'ot made with precise mathe-
     matical nicety or results in some inequality."
     In applying the test, this Court must not be concerned with

the expediency of the statute:

     "What a court may think as to the wisdom or ex-
     pediency of the legislation is beside the ques-
     tion and does not go to the constitutionality of
     the statute. We must assume that the legisla-
     ture was in a position and had the power to pass
     upon the wisdom of the enactment, and in the ab-
     sence of an affirmative showing that there was
     no valid reason behind the classification, we are
     powerless to disturb it." State ex rel. Hammond
     v. Hager, supra, at 399, 503 P.2d at 56.
     Respondent urges that Montana's offset statute should

be declared constitutional because the legislature, in
adopting the statute, attempted to avoid a duplication of
benefits and benefit the employer.   Both of these legislative
purposes have been previously deemed sufficient for upholding
the constitutionality of federal and state offset statutes.
Richardson v. Belcher, supra; Horton v. Fleming Co. (1979),

3 Kan.App.2d   121, 590 P.2d 596; Estate of Baker (1977), 222
Kan. 127, 563 P.2d 431.
     In Richardson, the United States Supreme Court held

that the federal offset statute was constitutional because
it avoided a duplication of benefits.   The Supreme Court
stated:
          .
     ". . In response to renewed criticism of the
     overlap between workmen's compensation and the
     Social Security disability insurance programs,
     Congress re-examined the problem in 1965. Data
     submitted to the legislative committee showed
     that in 35 of the 50 states, a typical worker
     injured in the course of his employment and eli-
     gible for both state and federal benefits re-
        ceived compensation for his disability in excess
        of his take home pay prior to the disability
          .
        . . The legislative response was section 224,
         (42 U.S.C. 424a) which, by limiting total state
        and federal benefits to 80% of the employee's
        average earnings prior to the disability reduced
        the duplication inherent in the programs and at
        the same time allowed a supplement to workmen's
        compensation where state payments were inade-
        quate." Richardson, supra at 82-83, 92 S.Ct.
        at 258, 30 L.Ed.2d at 235-236.
        Appellant argues, however, that the rationale employed
in Richardson cannot apply to Montana's statute because the

method for the computation of the offset is different from
the federal statute and is in no way rationally related to
avoid a duplication of benefits.     Under the Montana statute,

the offset is simply computed as one-half of the benefits
received under the Social Security Act.    Under the federal
statute, the offset is computed with reference to a claimant's
prior earnings.    Whereas the amount received in Montana

depends upon such things as a claimant's age or contribution

to Social Security, benefits under the federal act depend
upon the amount of wages received prior to the claimant's
disability.
    We believe, however, that this argument relates more to

the expediency than its constitutionality. As such, it is
not a judicial concern here.    In applying the equal protection

clause to social and economic legislation, great latitude is
given to state legislatures in making classification.      Levy
v. Louisiana (1968), 391 U.S. 68, 20 L.Ed.2d 436, 88 S.Ct.
1509.    Perfection in making classifications is neither
possible nor necessary.    Neither is mathematical nicety or
perfect equality.    Rather, where the goals of a classifica-
tion are legitimate, and the classification is rationally
related to the achievement of those goals, the statute
should be constitutionally upheld.    Here, the avoidance of
duplication or overlapping of benefits is indeed a reasonable
and permissive legislative objective.   Though there are

results in inequality to some, the statute is rationally
related to the accomplishment of that objective.   The statute

is applied to individuals uniformly and equally, the difference
in treatment relating only to differences in factual situations
between individuals.   The fact that appellant lives apart
from his dependents creates some unfortunate results in this

case.
     In adopting this position, we note that Kansas has

passed upon a similar question, addressing essentially the
same argument presented by appellant in this appeal.    In the
Estate of Baker, supra, the Kansas Supreme Court upheld a
       -
state offset statute for social security death benefits, for
which there was no equivalent offset at the federal level.

The statute provided that benefits received under the state
Workers' Compensation Act would be reduced by an amount

equal to one-half of the death benefits payable to a claimant's
dependents under the Social Security Act.   The Kansas Special
Committee on Employer-Employee Relations had recommended the
offset, because it "would provide substantial protection at

a lower cost to the employer than if workmen's compensation
benefits were to duplicate social security benefits."

Estate - Ba.ker, 563 P.2d at 435.
       of                           In upholding the statute,
the court stated:
    "The appellant's equal protection argument is es-
    sentially that the classification created by K.S.A.
    1975 Supp. 44-510b(j) is arbitrary and unreasonable.
    She contends that the 'setoff' provision which re-
    duces payments under the Workmen's Compensation Act
    to widows with minor children, but not to widows
    without minor children or recipients of disability
    benefits, constitutes a denial of equal protection
    of the law.
        "Based upon t h e f o r e g o i n g , w e c o n c l u d e K.S.A. 1975
        Supp. 4 4 - 5 1 0 b ( j ) d o e s n o t o f f e n d t h e e q u a l p r o t e c -
        t i o n g u a r a n t e e . When t h e s y s t e m o f w a g e - l o s s
        p r o t e c t i o n Ls viewed a s a whole, a v o i d i n g
        d u p l i c a t i o n o r overlapping of b e n e f i t s appears
        t o be a reasonable l e g i s l a t i v e o b j e c t i v e .           It
        may b e s a i d t h a t t h e c l a s s i f i c a t i o n c r e a t e d
        by t h e s t a t u t e h a s a r a t i o n a l b a s i s , i s n o t
        a r b i t r a r y , and a f f o r d s l i k e t r e a t m e n t t o p e r -
        sons s i m i l a r l y situated."            E s t a t e - Baker,
                                                                 of
        563 P.2d a t 434-435.

        W e hold,       t h e r e f o r e , t h a t Montana's o f f s e t s t a t u t e d o e s

not v i o l a t e the equal protection clause.

        Appellant's n e x t i s s u e concerns t h i s s t a t e ' s c o n s t i t u t i o n a l

p r o h i b i t i o n a g a i n s t d i s c r i m i n a t i o n on t h e b a s i s o f o n e ' s

s o c i a l condition.          A r t i c l e 11, S e c t i o n 4 , o f t h e 1972 Montana

Constitution, s t a t e s i n pertinent part:

        ". . . N e i t h e r      t h e s t a t e nor any person, f i r m ,
        corporation, o r i n s t i t u t i o n s h a l l discriminate
        a g a i n s t any person i n t h e e x e r c i s e o f h i s c i v i l
        o r p o l i t i c a l r i g h t s on a c c o u n t o f race, c o l o r ,
        sex, culture, s o c i a l o r i g i n - condition, o r poli-
                                                      or
        t i c a l o r religious ideas."                (Emphasis a d d e d . )

        Appellant contends t h a t t h e o f f s e t s t a t u t e d i s c r i m i n a t e s

a g a i n s t him upon t h e b a s i s o f h i s s o c i a l c o n d i t i o n a s a

p a r e n t and t o t a l l y d i s a b l e d p e r s o n .    In considering t h i s

i s s u e , w e have d i f f i c u l t y i n u n d e r s t a n d i n g how a p p e l l a n t ' s

s t a t u s a s a p a r e n t and t o t a l l y d i s a b l e d p e r s o n may b e c a l l e d

a " s o c i a l c o n d i t i o n " w i t h i n t h e meaning o f t h e C o n s t i t u t i o n .

Like t h e d e l e g a t e s a t t h e c o n s t i t u t i o n a l convention, w e

b e l i e v e t h a t t h e words " s o c i a l c o n d i t i o n " w e r e i n t e n d e d t o

i n c l u d e and r e f e r t o " d i s c r i m i n a t i o n s b a s e d on s t a t u s o f

income and s t a n d a r d o f l i v i n g . "          See t r a n s c r i p t o f 1972

Montana C o n s t i t u t i o n a l C o n v e n t i o n , a t 5059-60.            "Social

c o n d i t i o n " r e l a t e s t o o n e ' s economic s t a t u s o r r a n k i n

s o c i e t y , and t h e t y p e o f d i s c r i m i n a t i o n which i s s o u g h t t o

be p r o h i b i t e d by t h e C o n s t i t u t i o n i s , f o r example, t h a t t y p e

o f d i s c r i m i n a t i o n which r e s u l t s s o l e l y b e c a u s e o n e i s p o o r .
A s such, a p p e l l a n t ' s s t a t u s here does n o t f a l l within t h e

protections of the provision.

        A p p e l l a n t ' s l a s t i s s u e concerns whether Montana's

o f f s e t provision v i o l a t e s p r o h i b i t i o n s a g a i n s t ex p o s t f a c t o

laws.       W e note t h a t a p p e l l a n t has submitted t h i s i s s u e

w i t h o u t c i t i n g any s u p p o r t i v e a u t h o r i t y .   The i s s u e l a c k s

m e r i t a n d n e e d s no f u r t h e r d i s c u s s i o n .

        The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d i n p a r t

and remanded t o comply w i t h t h e p r o v i s i o n s o f t h i s o p i n i o n

allowing cost-of-living                   increases.




W e concur:




%        Justices